EXHIBIT 10.3

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of November 30, 2007 (this
“Amendment”), to the Credit Agreement, dated as of April 30, 2007, by and among
Handleman Company, a Michigan corporation (“Holdings”), Handleman Entertainment
Resources L.L.C., a Michigan limited liability company (“Handleman
Entertainment”), the other subsidiaries of Holdings identified on the signature
page hereto as “Borrowers” (such Subsidiaries, together with Handleman
Entertainment, are referred to individually as a “Borrower” and collectively,
jointly and severally, as “Borrowers”), certain subsidiaries of Holdings
identified on the signature page hereto as “Credit Parties” (“Credit Parties”),
the lenders party hereto from time to time (“Lenders”), and General Electric
Capital Corporation (“GE Capital”), as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Agent”).

WHEREAS, Holdings, Borrowers, Credit Parties, Lenders and the Agent are parties
to that certain Credit Agreement, dated April 30, 2007 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), pursuant to
which Lenders have agreed to make, and have made, certain loans to Borrowers;

WHEREAS, Handleman Entertainment, in its capacity as Borrower Representative,
has advised the Agent that (i) Borrower Representative desires to convert its
legal status from a Michigan limited liability company to a Michigan
corporation, (ii) Borrowers desire to amend Section 6.6(a) of the Credit
Agreement with respect to permitted Canadian and United Kingdom Investments and
(iii) certain Events of Default have occurred under (a) Section 8.1(c) of the
Credit Agreement due to the aggregate Cash and Cash Equivalents of Holdings and
its Subsidiaries exceeding the amount specified in Section 6.6(a)(iv) of the
Credit Agreement on both July 23, 2007 and August 1, 2007 and (b) Section 4.1(a)
and paragraph (n) of Annex E of the Credit Agreement due to the failure of
Borrowers to deliver to Agent and Lenders, within 15 days of the filing, each
provincial income and corporate tax return of each Canadian Credit Party (each
such Event of Default, the “Specified Events of Default”);

WHEREAS, at the request of the Credit Parties, the Agent and the Lenders have
agreed to amend the Credit Agreement, subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Definitions. All terms used herein which are defined in the Credit Agreement
and not otherwise defined herein are used herein as defined therein.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement.

(a) Section 6.6(a) of the Credit Agreement is hereby amended and modified by
deleting subsections (iv) and (v) in their entirety and inserting in lieu
thereof the following:

“(iv) maintained in Canada, whether or not in Blocked Accounts, but excluding
any Blocked Cash, will not exceed (A) from May 17, 2007 until January 10, 2008,
$2,500,000 plus an amount sufficient to fund any checks written on such Canadian
Blocked Accounts that have not yet cleared, and (B) on and after January 10,
2008, $2,500,000, and (v) maintained in the United Kingdom, whether or not in
Blocked Accounts, but excluding any Blocked Cash, will not exceed (A) from
May 17, 2007 until January 10, 2008, $5,000,000 plus an amount sufficient to
fund any checks written on such United Kingdom Blocked Accounts that have not
yet cleared, and (B) on and after January 10, 2008, $5,000,000;”

(b) Annex A to the Credit Agreement, Definitions, is hereby modified and amended
by deleting the definition of “Borrower Representative” it is entirety and
inserting in lieu thereof the following:

““Borrower Representative” means (i) prior to the merger between Handleman
Entertainment Resources L.L.C. and Handleman Services Company, Handleman
Entertainment Resources L.L.C. and (ii) thereafter, Handleman Services Company,
a Michigan corporation, in each case, in its capacity as Borrower Representative
pursuant to the provisions of Section 1.1(d).”

3. Waiver. At the request of the Credit Parties, effective upon the date hereof,
the Agent and the Lenders hereby waive the Specified Events of Default. The
waiver set forth herein shall be effective only in this specific instance and
for the specific purpose set forth herein, and does not allow for any other or
further departure from the terms and conditions of the Credit Agreement
including, without limitation, any further violation of Section 4.1(a),
Section 6.6(a) or Annex E of the Credit Agreement, as amended hereby.

4. Conditions to Effectiveness. This Amendment shall become effective (the
“Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent:

(a) Immediately after giving effect to this Amendment, (i) the representations
and warranties contained in this Amendment, the Credit Agreement and the other
Loan Documents shall be correct on and as of the date of this Amendment as
though made on and as of such date (except where such representations and
warranties relate to an earlier date in which case such representations and
warranties shall be true and correct as of such earlier date) and (ii) no
Default or Event of Default shall have occurred and be continuing (or would
result from this Amendment becoming effective in accordance with its terms).

(b) The Agent shall have received counterparts of this Amendment that bear the
signatures of each of the Credit Parties, the Agent and the Lenders.

(c) The Agent shall have received counterparts of the Joinder to the Credit
Agreement executed by Handleman Services Company (“Handleman Services”),
Handleman Company and the Agent, along with all schedules to such joinder.

 

2



--------------------------------------------------------------------------------

(d) The Agent shall have received counterparts of the Supplement to U.S.
Security Agreement, along with all exhibits to such supplement.

(e) The Agent shall have received evidence satisfactory to Agent that (for the
benefit of itself and the Lenders) Agent has a valid and perfected first
priority security interest in the Collateral, including, without limitation,
such documents duly executed by Handleman Services as Agent may request in order
to perfect its security interest in the Collateral.

(f) The Agent shall have received counterparts of the Supplement to the U.S.
Pledge Agreement executed by Handleman Company, along with the original stock
certificate of Handleman Services representing 100% of the outstanding Equity
Interests of Handleman Services with an accompanying stock power executed in
blank.

(g) The Agent shall have received counterparts of the Loan Certificate of
Handleman Services, along with all exhibits to such certificate.

(h) The Agent shall have received a copy of an amendment (or similar agreement),
in form and substance reasonably satisfactory to the Agent, duly executed by the
Credit Parties, the Term Loan Agent, and the Term Loan Lenders amending the
corresponding provisions of the Term Loan Agreement.

5. Conditions Subsequent. Notwithstanding any other provision of this Amendment
or the Credit Agreement, it is understood and agreed that Credit Parties shall
deliver the following items and Credit Parties hereby acknowledge that the
failure to deliver such items on or before the date set forth herein shall
constitute an immediate Event of Default:

(a) Within 30 days from the date hereof, the Agent shall receive an insurance
certificate evidencing either (i) the addition of Handleman Services to the
existing insurance policy or (ii) a newly issued policy for Handleman Services,
along with an endorsement naming the Agent as an additional insured and loss
payee under such policy.

(b) Within 30 days from the date hereof, the Agent shall have receive amendments
to the existing control agreements to which Handleman Resources is a party
amending the name on such accounts to Handleman Services.

(c) Within 45 days from the date hereof, the Agent shall receive good standing
certificates for Handleman Services from all jurisdictions in which Handleman
Services is authorized to conduct business.

6. Credit Parties’ Representations and Warranties. Each Credit Party represents
and warrants to the Agent and the Lenders as follows:

(a) Such Credit Party (i) is duly organized, validly existing and in good
standing under the laws of the state of its organization and (ii) has all
requisite power, authority and legal right to execute, deliver and perform this
Amendment and to perform the Credit Agreement, as amended hereby.

 

3



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by such Credit Party of this
Amendment and the performance by such Credit Party of the Credit Agreement, as
amended hereby (i) have been duly authorized by all necessary action, (ii) do
not and will not violate or create a default under such Credit Party’s
organizational documents, any applicable law or any contractual restriction
binding on or otherwise affecting such Credit Party or any of such Credit
Party’s properties, and (iii) except as provided in the Loan Documents, do not
and will not result in or require the creation of any Lien, upon or with respect
to such Credit Party’s property.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by such Credit Party of this Amendment or
the performance by such Credit Party of the Credit Agreement, as amended hereby.

(d) This Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their terms except to the extent the
enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies and by general
principles of equity.

(e) Immediately after giving effect to this Amendment, (i) the representations
and warranties contained in the Credit Agreement are correct on and as of the
date of this Amendment as though made on and as of the date hereof (except where
such representations and warranties relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date), and (ii) no Default or Event of Default has occurred and is continuing
(or would result from this Amendment becoming effective in accordance with its
terms).

7. Continued Effectiveness of Credit Agreement. Each Credit Party hereby
(a) confirms and agrees that the Credit Agreement and each other Loan Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Amendment Effective Date all references in any such Loan Document to
(i) “the Credit Agreement”, “hereto”, “hereof”, “hereunder”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment,
(b) confirms and agrees that to the extent that any such Loan Document purports
to assign or pledge to the Agent, for the ratable benefit of the Lenders, or to
grant to the Agent, for the ratable benefit of the Lenders a security interest
in or Lien on, any Collateral as security for the Obligations of the Credit
Party, or any of their respective Subsidiaries from time to time existing in
respect of the Credit Agreement and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects, and (c) confirms and agrees that no waiver or
amendment of any terms or provisions of the Credit Agreement, or the waivers and
amendments granted hereunder shall relieve any Credit Party from complying with
such terms and provisions other than as expressly amended hereby or from
complying with any other term or provision thereof or herein.

 

4



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic method shall be equally as effective as delivery of
an original executed counterpart of this Amendment.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York. Each of the parties to this Amendment hereby
irrevocably waives all rights to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Amendment.

(d) Borrowers will pay on demand all reasonable fees, costs and expenses of the
Agent and the Lenders in connection with the preparation, execution and delivery
of this Amendment or otherwise payable under the Credit Agreement, including,
without limitation, reasonable fees disbursements and other charges of counsel
to the Agent and the Lenders.

(e) This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall be construed, administered and interpreted in accordance with the
terms thereof. Accordingly, it shall be an Event of Default under the Credit
Agreement if any representation or warranty made or deemed made by any Credit
Party under or in connection with this Amendment shall have been incorrect when
made or deemed made or if any Credit Party fails to perform or comply with any
covenant or agreement contained herein.

[remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWERS:

HANDLEMAN CATEGORY MANAGEMENT COMPANY By:       Name:   Title: HANDLEMAN
ENTERTAINMENT RESOURCES L.L.C. By:       Name:   Title: HANDLEMAN REAL ESTATE
LLC By:       Name:   Title: SVG DISTRIBUTION, INC. By:       Name:   Title:
CRAVE ENTERTAINMENT, INC. By:       Name:   Title:

 

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTIST TO MARKET DISTRIBUTION LLC By:       Name:   Title: REPS, L.L.C. By:    
  Name:   Title: HANDLEMAN SERVICES COMPANY By:       Name:   Title:

 

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT PARTIES: HANDLEMAN COMPANY By:       Name:   Title: CRAVE ENTERTAINMENT
GROUP, INC. By:       Name:   Title: HANLEY ADVERTISING COMPANY By:       Name:
  Title: HANDLEMAN COMPANY OF CANADA LIMITED By:       Name:   Title: HANDLEMAN
UK LIMITED By:       Name:   Title:

 

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: GENERAL ELECTRIC CAPITAL CORPORATION, as Agent
and Lender By:       Name:   Title:

 

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as Lender By:       Name:  
Title:

 

THIRD AMENDMENT TO CREDIT AGREEMENT